Donohue, J.
This is an appeal from an order denying a motion to discharge from arrest. The facts on which the order of arrest was granted are, that the defendant converted certain drafts in the hands of the agents of the State to his own use. There is no question raised but that the drafts had been sent to and received by the State officers in payment of taxes. The defendant attempts to make no title in himself.
Without discussing the mode in which taxes should be paid, and denying the State the use of the ordinary commercial mode of receiving payment of its debts, it is enough to say that the defendant stands in no position to question the plaintiff’s title. He is a mere wrong-doer, without title, and the possessory title of the plaintiff is sufficient to sustain this action. 1 Tur. & Gran. 150; 1 Exch. 70; 5 Ellis & Blackb. 802. The order appealed from should be affirmed.
Davis, P. J., and Daniels, J., concurred.

Order affirmed.